Title: To Benjamin Franklin from Le Roy, [11 January 1780]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


De Paris ce mardy [January 11, 1780]
Vous êtes trop bon mon cher Docteur de me faire des reproches. Mais en Verité si je n’ai pas eu l’honneur de vous aller demander à dîner tous ces Jours cy, c’est la faute du tems et des affaires. Avant-hier Je comptois vous aller voir il a fait, au moins à Paris, un si mauvais temps que cela m’en a empêché mais Je compte me dédommager de tous ces retards dimanche et vous faire mon compliment bien sincère sur la bonne santé dont vous Jouissez avec vos soixante quinze ans et vous renouveller tous mes Voeux pour que vous en Jouissiez encore Longues années. Je compte bien que vous nous donnerez du vin pour boire à cette bonne santé. Je vous prie de vouloir bien faire tous mes remercimens à M. Ingenhouse de son présent et de lui dire en même temps que J’ai été Le chercher à L’hôtel dubouloir où on m’avoit dit qu’il demeuroit mais qu’il etoit deja parti pour aller s’établir à Passy. J’espere qu’il y sera Dimanche à Passy. Je lui repondrai sur la demande qu’il m’a faite. J’ai été désolé de ne m’etre pas trouvé chez moi quand il m’a fait L’honneur d’y passer. Adieu Mon Cher Docteur. On ne peut vous être plus veritablement et plus sincèrement attaché que Je vous le suis pour la vie
Le Roy
Permettez-vous que Monsieur votre petit-fils trouve ici les sincères assurrances de tout mon attachement— Je ferai éxactement toutes vos commissions et je vous en rendrai compte Dimanche.

 Notations: Le Roy / Le Roy